Exhibit 10.3 FIRST AMENDMENT TO EMPLOYMENT AGREEMENT This First Amendment to Employment Agreement (the “First Amendment”) amends the Employment Agreement by and between Bio-Techne Corporation, a Minnesota corporation (“Bio-Techne”), and Robert Gavin (“Employee”). This First Amendment is effective as of January 29, 2015 (“Effective Date”). RECITALS WHEREAS, the Parties have entered into an Employment Agreement, dated November 25, 2014 (the "Existing Agreement "); and WHEREAS, the Parties desire to amend the Existing Agreement to allow for recoupment of incentive compensation in accordance with applicable laws or company policies. NOW, THEREFORE, in consideration of the premises set forth above and other good and valuable consideration, the receipt and sufficiency of which are hereby acknowledged, the Parties agree as follows: 1.
